United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-1512
                                     ___________

Kermit Robinson,                    *
                                    *
           Appellant,               *
                                    * Appeal from the United States
    v.                              * District Court for the
                                    * Eastern District of Missouri.
McDonnell Douglas Corporation,      *
                                    *      [UNPUBLISHED]
           Appellee.                *
                               ___________

                           Submitted: January 5, 1998
                               Filed: January 9, 1998
                                   ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Kermit Robinson filed suit against McDonnell Douglas Corporation (MDC)
alleging age and race discrimination, in violation of Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act, and 42 U.S.C. § 1981. MDC moved
for summary judgment, and Robinson failed to respond. The district court granted
MDC’s motion; Robinson now appeals. After careful review of the record and the
parties’ briefs, we conclude the district court correctly found no triable fact issues
existed and summary judgment was warranted. We thus affirm. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-